   8:20-cv-00541-RGK-PRSE Doc # 4 Filed: 01/04/21 Page 1 of 1 - Page ID # 39




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

GLORIA HILL,

                       Plaintiff,                                    8:20CV541

        vs.
                                                                       ORDER
J. MICHAEL COFFEE, Judge,

                       Defendant.


        This matter is before the court on its own motion. Plaintiff filed a Complaint (Filing 1)
on December 28, 2020. However, Plaintiff failed to include the $400.00 filing and
administrative fees. Plaintiff has the choice of either submitting the $400.00 filing and
administrative fees to the clerk’s office or submitting a request to proceed in forma pauperis.
Failure to take either action within 30 days will result in the court dismissing this case without
further notice to Plaintiff.

       IT IS THEREFORE ORDERED that:

       1.      Plaintiff is directed to submit the $400.00 fees to the clerk’s office or submit a
request to proceed in forma pauperis within 30 days. Failure to take either action will result in
dismissal of this matter without further notice.

      2.      The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

       3.      The clerk of the court is directed to set a pro se case management deadline in
this matter with the following text: February 3, 2020: Check for MIFP or payment.

       Dated this 4th day of January, 2021.

                                                    BY THE COURT:


                                                    Richard G. Kopf
                                                    Senior United States District Judge
